Citation Nr: 1141030	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee laxity relating to surgical repairs for osteochondrosis of the tibial tuberosity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative osteoarthritis of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1989 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2005, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The Board notes that the appellant's claim for increased evaluations for his left knee disabilities was received in January 2005, within one year of a July 2004 rating decision granting service connection for the left knee degenerative osteoarthritis and laxity.  However, the appellant did not express specific disagreement with the July 2004 rating decision and his statement focused on his claim for entitlement to TDIU.  Therefore, the Board does not construe the January 2005 statement as a notice of disagreement with the July 2004 rating decision.  

This case was previously before the Board in April 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the April 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the April 2010 remand, in a June 2007 statement, the appellant indicated that he wished to file claims for entitlement to service connection for hypertension, fatty liver disease, a right knee condition, erectile dysfunction, and depression, to include as secondary to his service-connected left knee disabilities.  There is no indication that these issues have been adjudicated.  The issues of entitlement to service connection for hypertension, fatty liver disease, a right knee condition, erectile dysfunction, and depression, to include as secondary to his service-connected left knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's left knee laxity has been shown to be manifested by moderate knee impairment due to recurrent subluxation or lateral instability. 

2.  The appellant's degenerative osteoarthritis of the left knee is manifested by pain, including on use, productive of knee flexion limited to no worse than 45 degrees and extension limited to no worse than 5 degrees, with no evidence of additional functional limitation due to pain, weakness, fatigue or lack of endurance with repeated motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for a left knee laxity relating to surgical repairs for osteochondrosis of the tibial tuberosity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for an evaluation in excess of 10 percent for degenerative osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in February 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in March 2006.  Dingess/Hartman, 19 Vet. App. at 490.  Although the March 2006 letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter and an additional supplemental statement of the case (SSOC) was provided to the appellant in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Court observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, the case was overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Hence, it need not be further discussed in this decision.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file in compliance with the April 2010 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in February 2005 and July 2010.  The examinations are adequate because they were based on a thorough examination, a description of the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2005 and July 2010 VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The appellant's degenerative osteoarthritis of the left knee is currently evaluated under Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VAOPGCPREC 9-2004 (Sept. 17, 2004) held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the appellant would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

The appellant's left knee laxity is currently evaluated under Diagnostic Code 5257.  Under the Diagnostic Code, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate' and 'severe' as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2011).   

The appellant's claim for an increased rating was received on January 13, 2005.  Entitlement to service connection for degenerative osteoarthritis of the left knee and left knee laxity was granted by a July 2004 rating decision, effective March 17, 2004.  As such, the rating period on appeal is from March 17, 2004.  38 C.F.R. § 3.400(o)(2) (2011).

III.  Analysis

Left Knee Laxity

The Board has reviewed the medical evidence and finds that such records reflect moderate knee impairment.  

A February 2005 VA examination report indicates that the appellant denied any history of dislocation or subluxation of the knee joint.  The appellant stated that he had severe pain in his left knee, lasting anywhere from 4 to 6 hours.  Precipitating factors were weightbearing, bending, stooping and stair climbing.  Alleviating factors were Motrin and rest.  He wore a brace and walked with a cane.  On physical examination, there was no instability or weakness in the left knee.  MCL and LCL were stressed in varus and valgus in neutral and 30 degrees of flexion.  There was no motion appreciated.  Anterior and posterior cruciate ligaments were assessed for Lachman's test and posterior drawer test.  It was less than 5 mm of motion.  McMurray's test was negative for media land lateral meniscus tear.  X-rays indicated there was no evidence of any fracture or dislocation.  There was no evidence of any joint effusion or loose bodies in the joint.

At an August 2005 RO hearing, the appellant reported that he was constantly in pain with severity ranging from moderate to severe.  He stated that when he puts any pressure on his knee he will fall due to the pressure or it gives out.  The appellant's brother stated that he had seen the appellant actually fall and come close to hitting his head because his leg gave out.  

A statement received in June 2007 from J.R., a coworker, reflects that she had known the appellant for a year and that there had been times with increasing frequency that he had fallen down from his knee giving out, even when using his cane.  A June 2007 letter from J.E., his team leader, indicates that the appellant's physical condition had steadily moved from bad to worse.  In a letter received in June 2007, F.M., the appellant's mother-in-law, stated that she had witnessed the strain on the appellant's leg and has seen him fall while walking.  A June 2007 letter from his father-in-law, R.M., reflects that he witnessed the appellant's knees giving out.  In a letter received in June 2007, the appellant's wife stated that the appellant fell on his face 1 to 2 times a night because his knee gave out.  She stated that this did not count the many times he did it at work.  She noted that the appellant could barely walk.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The lay witnesses are competent to report symptoms capable of lay observation, such as the appellant's knee giving out.  As the lay statements are not contradicted by other evidence of record, the Board finds the lay statements to be credible.

A May 2007 letter from Dr. J.P., D.O., reflects that the appellant had  a functional decline in his ability over the past three years and that without weight loss, core muscle strengthening, and leg muscle strengthening his long term prognosis was poor.

A March 2009 letter from N.P. M.D. an Occupational Medical Consultant reflects that the appellant has severe chronic knee pain.  Dr. N.P. noted that he was likely to have intolerable pain or even fall if he performed his job as described.  The position required "periods of standing, walking, pushing carts, and lifting items weighing up to 50 pounds."  Given the status of his knee, Dr. N.P. stated that these activities would be impossible.

An April 2010 letter from A.M., M.D., a VA physician, also reflects that the appellant has pain in his left knee.  Dr. A.M. noted that the appellant at times has debilitating pain causing him at times to be incapacitated.  He noted that he used a loader brace on the left knee and took pain medication.  The long-term prognosis was very poor.

A July 2010 VA examination report indicates that the appellant reported having a painful left knee and that the knee would sometimes give out.  He reported that the knee gave out about four to six times per week.  He used a knee brace mainly while he was walking.  On physical examination, the appellant walked with a limp and had a knee brace and cane.  The left knee examination revealed that the alignment was normal.  There was a surgical scar near the tibial tubercle which was well healed.  The skin was of normal color without any swelling or edema.  He complained of severe pain on touching the skin in the patellar area.  Patellar position was normal.  There was no evidence of any crepitation, and patellar translation was normal.  The mediolateral ligament was stable, and there was no evidence of lateral instability.  The VA examiner noted that there was no evidence of any lateral instability or recurrent subluxation of the left knee.  The examiner noted that the left knee did not lock, but according to the appellant's history, his knee had tended to give out several times.  There was no evidence of incoordination, weakness, or excess fatigability.  There was no additional functional impairment due to weakened movement, excess fatigability, or incoordination.  

A Social Security Administration Disability Determination report reflects that the appellant has been disabled since January 2010 with a primary diagnosis of other and unspecified arthropathies.  He has a secondary diagnosis of affective disorders.  

The August 2010 private examination report from Dr. E.M. reflects that the appellant could not walk on heels and toes or in tandem.  His gait was compensated with a wide based gait.  The record reflects that the clinical evidence supported the need for a walking aid to reduce pain, and needed because he would fall without the aid.  The report reflects that the appellant reported that he mobilized his left knee with a knee brace with hinges, and that otherwise he had a very unstable knee.  On physical examination, the appellant had a significant antalgic gait because of his left knee straightening.  He managed a few steps without the cane, but it was very painful.  He could not squat.  The left knee even with the brace and hinges was fairly limited.  On physical examination, there was subluxation in the left knee.  Without the hinged brace, the appellant could not move or weight bear on the left side.  The examiner found the appellant had significant problems working as far as his physical condition was concerned.  He would have problems with standing and walking.  He also could not climb stairs, ropes, ladders or scaffolding.  Lifting, pushing, carrying and pulling were fairly limited secondary to chronic pain in both knees. 

Based on the overall evidence as described previously, the Board finds the appellant's disability picture is more closely approximated by the next-higher 20 percent evaluation under Diagnostic Code 5257 for moderate impairment due to recurrent subluxation or lateral instability.  The August 2010 private examination report reflects that there was subluxation in the left knee.  The appellant consistently reported that his knee gave out during the period on appeal.  At the July 2010 VA examination, the appellant reported that his left knee gave out about four to six times per week.  The lay statements received in June 2007 also reflect that the appellant had fallen due to his knee giving out.  The appellant's wife stated that the appellant fell on his face one to two times a night because his knee gave out.  As noted above, lay witnesses are competent to report symptoms capable of lay observation.  Falling due to the left knee giving out four to six times per week or one to two times a night indicates more than slight impairment.  Resolving any reasonable doubt remaining is resolved in favor of the appellant, the Board finds that the evidence shows the appellant has moderate impairment of the left knee due to recurrent subluxation or lateral instability.  However, the Board does not find that the evidence supports a finding of severe impairment of the knee.  The February 2005 VA examination report indicates that there was no instability or weakness in the left knee.  Similarly, the July 2010 VA examiner noted that there was no evidence of any lateral instability or recurrent subluxation of the left knee.  The examiner noted that the left knee did not lock.  The Board also finds that falling four to six times per week or one to two times a night indicates a moderate impairment of the left knee.  Accordingly, the Board finds the appellant is entitled to an evaluation of 20 percent, but no higher, under Diagnostic Code 5257.  In so deciding, the Board notes that an increase on the basis of limitation of function due to factors such as pain, weakness, incoordination and fatigability is not for application in this analysis of Diagnostic Code 5257, because the diagnostic code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic code might allow for an evaluation higher than 20 percent.  As the evidence fails to demonstrate tibia or fibula impairment, Diagnostic Code 5262 is not for application.  As the appellant's left knee is separately rated under Diagnostic Code 5010 for limitation of motion, a higher evaluation may not be granted under 5003, 5010, 5060, or 5061.  

As the appellant's left knee disability involves a scar, the Board has considered whether the appellant is entitled to a separate rating for a scar.  During the pendency of the appeal, the diagnostic criteria pertaining to the skin were amended effective October 23, 2008. The changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under Diagnostic Codes 7801-7805 and requested review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  As neither situation applies in this case, the Board finds that the revisions to the skin regulations that took effect October 23, 2008, are not applicable.  Here the evidence does not establish that the criteria for a separate, compensable evaluation for a scar have been met.  The July 2010 VA examination report reflects that there was a surgical scar near the tibial tubercle which was well healed.  The skin was of normal color without any swelling or edema.  The record does not reflect findings relative to any symptomatic surgical scar.  There is no indication the scar was unstable or painful.  Moreover, the appellant has not raised any complaints regarding the scar.  In view of the foregoing, the Board finds that a separate compensable evaluation for a left knee scar is not appropriate here under Diagnostic Code 7801, 7802, or 7804.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008); Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the Board finds that the appellant is entitled to an evaluation of 20 percent, but no higher, under Diagnostic Code 5257, for the period on appeal.  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Degenerative Osteoarthritis of the Left Knee

The appellant contends that he is entitled to an evaluation in excess of 10 percent for degenerative osteoarthritis of the left knee.  For the reasons that follow, the Board finds that a higher evaluation is not warranted.

As noted above, the appellant's degenerative osteoarthritis of the left knee is currently evaluated under Diagnostic Code 5010.  In the present case, the evidence of record fails to reveal flexion or extension warranting an evaluation in excess of 10 percent.  

The February 2005 VA examination report reflects that the appellant developed pain with flexion from 50 degrees to approximately 80 degrees.  No guarding was appreciated.  There was no pain, fatigue, weakness, or lack of endurance following repetitive range of motion testing.  

A September 2005 University of Michigan Hospital and Health Center Outpatient Consultation record reflects that the appellant's left knee had passive range of motion from 5 degrees to 90 degrees with pain, and that he could only actively flex to 45 degrees.  

A July 2010 VA examination report indicates that on physical examination, the appellant's left knee, evaluated with a goniometer, had a range of motion of 0 to 75 degrees with the complaint of pain anteriorly in the front of the knee.  The appellant reported that repetitive motion increased the pain without any additional loss of motion.  He reported that he had a painful left knee with constant pain of 9 or 10 out of 10.  There was no history of flare-ups.  X-rays revealed metallic screws at the proximal tibial tubercle with evidence of bone surgery.  The status was a left knee with limited motion and pain, but without any instability.  There was no evidence of degenerative arthritis of the left knee.  There was also no evidence of incoordination, weakness, or excess fatigability.  There was no additional functional impairment due to weakened movement, excess fatigability, or incoordination.

An August 2010 private examination report from E.M., M.D., reflects that the appellant's left knee had flexion of 0 to 75 degrees.  Left knee extension was 0 degrees.  A July 2011 VA treatment record indicates that the appellant's gait and range of motion of the upper and lower extremities was normal.  

As noted above, a 10 percent evaluation is warranted under Diagnostic Code 5260 for flexion limited to 45 degrees and a 20 percent evaluation is warranted for flexion limited to 30 degrees.  The evidence above reflects that the appellant's flexion was limited to no less than 45 degrees, including limitation due to pain.  Thus, an evaluation of 20 percent is not warranted under Diagnostic Code 5260.  Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable evaluation while extension limited to 10 degrees warrants a 10 percent evaluation.  The September 2005 University of Michigan Hospital and Health Center Outpatient Consultation record reflects that the appellant's left knee had passive range of motion from 5 degrees to 90 degrees with pain, indicating extension of 5 degrees.  Extension limited to 5 degrees only warrants a noncompensable evaluation under Diagnostic Code 5261.  Thus, the appellant is not entitled to a higher evaluation under Diagnostic Code 5261. 

The Board has also considered the complaints and findings of pain described above, but it does not find that the evidence reflects additional functional limitation comparable to a 20 percent evaluation under Diagnostic Code 5260 or a compensable evaluation under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board acknowledges the appellant's consistent complaints of left knee pain in the VA treatment records, VA examination reports and private medical records.  As discussed more extensively above, lay statements dated in June 2007 also indicate that the appellant experienced pain in his left knee.  However, the Board finds that these complaints of pain have been contemplated by the current rating.  The July 2010 VA examination report indicated that there was no additional functional impairment due to weakened movement, excess fatigability, or incoordination.  The February 2005 VA examination report reflects that the appellant developed pain with flexion from 50 degrees and the July 2010 VA examination report indicated the appellant's left knee had a range of motion of 0 to 75 degrees with the complaint of pain anteriorly in the front of the knee.  The range of motion with pain did not warrant a higher evaluation.  Additionally, at the July 2010 VA examination, the appellant reported that repetitive motion increased the pain without any additional loss of motion.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. August. 23, 2011).  Consequently, the Board finds the evidence of record is against a finding that the appellant is entitled to a higher evaluation for his service-connected left knee degenerative osteoarthritis under Diagnostic Code 5010.

The Board has considered whether the appellant is entitled to a higher evaluation for left knee degenerative osteoarthritis under another Diagnostic Code.  As there is no evidence of ankylosis of the knee, a higher evaluation is not warranted under Diagnostic Code 5256.  There is no evidence that the appellant had dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Thus, a higher evaluation is not warranted under Diagnostic Code 5258.  There is also no evidence of malunion of the tibia and fibula.  Thus, Diagnostic Code 5262 is not applicable.   

As discussed above, the appellant is separately evaluated under Diagnostic Code 5257 for laxity of the left knee.  As discussed previously, the appellant's left knee disability also involves a scar.  However, the evidence from the rating period on appeal does not establish that such criteria have been met.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

In sum, the Board finds that the appellant is not entitled to an evaluation in excess of 10 percent for degenerative osteoarthritis of the left knee during the period on appeal.  As discussed above, the evidence of record does not reflect that the appellant has limitation of motion warranting a higher evaluation under Diagnostic Code 5260 or 5261.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the appellant's left knee disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluations are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant appealed the issue of entitlement to TDIU to the Board, however, in April 2010, the Board dismissed the appellant's claim for entitlement to TDIU after the appellant withdrew his appeal.  Consequently, the issue of entitlement to TDIU is not currently before the Board.


ORDER

Entitlement to an evaluation of 20 percent, but no higher, is granted for left knee laxity relating to surgical repairs for osteochondrosis of the tibial tuberosity.

Entitlement to an evaluation in excess of 10 percent for degenerative osteoarthritis of the left knee is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


